Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

OF

 

SMURFIT-STONE CONTAINER CORPORATION

(a Delaware corporation)

 

INTO

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.
(a Delaware corporation)

 

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made as of June 30,
2010, by and between SMURFIT-STONE CONTAINER CORPORATION, a Delaware corporation
(“SSCC”), and SMURFIT-STONE CONTAINER ENTERPRISES, INC., a Delaware corporation
(“SSCE”).

 

W I T N E S S E T H:

 

WHEREAS, SSCC is a corporation duly incorporated and validly existing under the
laws of the State of Delaware;

 

WHEREAS, SSCE is a corporation duly incorporated and validly existing under the
laws of the State of Delaware;

 

WHEREAS, the United States Bankruptcy Court for the District of Delaware, by
order dated as of June 21, 2010 (the “Confirmation Order”) confirming the
Modified Joint Plan of Reorganization for Smurfit-Stone Container Corporation
and its Debtor Subsidiaries and Plan of Compromise and Arrangement for
Smurfit-Stone Container Canada Inc. and Affiliated Canadian Debtors (the “Plan”)
filed pursuant to Section 1121(a) of Chapter 11 of Title 11 of the United States
Code, has directed that SSCC be merged with and into SSCE (the “Merger”)
pursuant to Sections 251 and 303 of the Delaware General Corporation Law on the
terms and subject to the conditions hereinafter set forth; and

 

WHEREAS, SSCC and SSCE intend that the Merger qualify as a reorganization within
the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended
and that this Agreement constitutes a “plan of reorganization” within the
meaning of the Treasury Regulation promulgated thereunder.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

ARTICLE I

 

1.1           Merger of SSCC into SSCE.  SSCC shall be merged with and into
SSCE, in accordance with Section 251 of the Delaware General Corporation Law. 
The separate existence of SSCC shall thereupon cease and SSCE shall be the
surviving corporation (the

 

--------------------------------------------------------------------------------


 

“Surviving Corporation”).  The Merger shall become effective upon the Effective
Date of the Plan (the “Effective Date”).

 

1.2           Effect of Merger.  The Merger shall have the effect specified in
the Delaware General Corporation Law.  Without limiting the generality of the
foregoing, in the Merger, all of the rights, duties and obligations (other than
any obligations discharged pursuant to the Plan) of SSCC shall be vested in the
Surviving Corporation.

 

ARTICLE II

 

2.1           Certificate of Incorporation.  The certificate of incorporation of
SSCE in effect immediately prior to the Effective Date shall be the certificate
of incorporation of the Surviving Corporation until thereafter changed or
amended as provided therein or by applicable law (including the adoption of the
Amended and Restated Certificate of Incorporation provided for in the Plan);
provided, however, that upon the Merger becoming effective, the certificate of
incorporation of the Surviving Corporation shall be amended to change the name
of the Surviving Corporation to “Smurfit-Stone Container Corporation”.

 

2.2           Bylaws.  The bylaws of SSCE in effect immediately prior to the
Effective Date shall be the bylaws of the Surviving Corporation until same shall
be altered, amended or repealed as provided therein or by applicable law
(including the adoption of the Amended and Restated Bylaws provided for in the
Plan).

 

2.3           Directors and Officers.  The directors and officers of SSCC on the
Effective Date shall be and become the directors and officers of the Surviving
Corporation and shall continue in office until the next annual meeting of
stockholders and until their successors shall have been elected and qualified or
as otherwise provided by law (including the appointment of certain new and
replacement officers and directors as provided for in the Plan).

 

ARTICLE III

 

3.1           Treatment of Equity Interests.  The treatment of the outstanding
shares of capital stock of SSCC and SSCE, respectively, shall be as follows:

 

(a)           All issued shares of common and preferred stock of SSCC shall be
converted into the right to receive shares of common stock of the Surviving
Corporation as provided in the Plan.  As of the Effective Date, all issued
shares of common and preferred stock of SSCC, and all rights in respect thereof,
shall be cancelled, and each holder of shares of common and preferred stock of
SSCC shall cease to have any rights with respect thereto, except the right to
receive the consideration specified in the immediately preceding sentence, in
each case as provided in the Plan.

 

(b)           All issued shares of common stock of SSCE and all rights in
respect thereof shall be cancelled on the Effective Date (it being understood
that, on the Effective Date, new shares of common stock of the Surviving
Corporation will be issued pursuant to the Plan).

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

4.1           Assumption and Performance of SSCC Obligations.  Upon the
occurrence of the Effective Date, the Surviving Corporation expressly agrees to
assume and perform all of

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

the obligations of SSCC, whether in contract or otherwise (other than
obligations discharged pursuant to the Plan), as successor thereto, and all such
obligations shall be binding upon the Surviving Corporation.

 

IN WITNESS WHEREOF, each of SSCC and SSCE, pursuant to the authority granted by
the Confirmation Order, has caused this Agreement to be executed in its name by
its duly authorized officer as of the day and year aforesaid.

 

 

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

 

 

 

 

By:

/s/ Patrick J. Moore

 

Patrick J. Moore

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

 

 

 

 

 

 

 

By:

/s/ Patrick J. Moore

 

Patrick J. Moore

 

Chief Executive Officer

 

--------------------------------------------------------------------------------